DETAILED ACTION
1.         This action is made Non-final in response to applicants’ Request for Continued Examination filed 8/16/22.  Claims 4, 9-11 and 14 are amended; claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
2.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and Ganesh et al. (US Pub. No. 2017/0284404). 
With respect to claim 11, Lurie teaches a flight simulator comprising: a) a wind tunnel chamber 100 comprising a first vertical flight chamber 102 (“flight chamber”) and a second vertical chamber (Fig.’s 1a-1b; e.g. diffusers 112, 114 making a “return tower 128” – paragraph [0069]) communicatively coupled thereto via air flow conduits (Fig. 1b; “closed-loop flow communication” – paragraph [0053], “airflow direction F”); b) a nacelle 206 (“nacelle”) disposed within the second vertical chamber 112, 114 of the wind tunnel chamber 100 (Fig. 1b) and including a ratio gearbox (“gear box” which inherently comprises a ratio) connected to a fan 202 (paragraphs [0069]-[0070])
Lurie, as stated above, teaches a motor connected with the gearbox used to “increase torque of a large-mass fan”, but does not expressly teach c) a motor disposed remote from the nacelle for powering the fan via a jackshaft. However, Consolini, directed to the analogous art of wind tunnels, teaches a motor power source 12 disposed remote from a fan 20 and nacelle (Fig. 2), wherein the remote motor power source 12 powers the fan via jackshaft 14 (Fig.’s 2, 3A; column 2, lines 56-60; column 3, lines 54-61). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to position the motor remotely to enable easier maintenance and adjustment of the motor, without the space constraints of the fan position. 
Lurie further contemplates a d) variable frequency drive (“VFD” paragraph [0089]), but does not expressly teach wherein the variable frequency drive is configured to regulate the speed of the motor within a minimum and maximum operation range of the motor. However, Romanenko, directed to the analogous art of flight simulators, teaches such features as varying the wind speed between a minimum and maximum wind speed is known in the art (Page 1, lines 20-25). Although wind speed is described, one ordinary skill in the art would understand wind velocity to be adjusted via motor adjustment, as Lurie does not teach pitch adjustment of the fan. Hence, at the time of invention, one ordinary skill in the art would have found it obvious to use these range of wind speeds, via motor thresholds, for the expected purpose of accommodating the abilities of an individual and to compensate for variable body drag during advanced acrobatics Id. The proposed modification is considered to have a reasonable expectation of success as VFW are known to work in conjunction with performance ranges. 
Regarding element e), Lurie does not expressly teach a lubrication system as claimed. However, Uusitalo et al., directed to fan gear systems, teaches the following to be known in the art: a lubrication system remotely disposed (See lubricant 107 and reservoir 108 remotely disposed and coupled to gear 101 via conduits - Fig. 1) and fluidly coupled to a ratio gearbox 101 for controllably dispensing lubricant thereto, wherein the lubrication system uses temperature 113 and pressure sensors 112 (paragraphs [0023]-[0039]). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to incorporate the lubrication system of Uusitalo et al. with the motor system of Lurie, for the expected purpose of improving motor performance, improving long term durability, and thereby creating a more profitable entertainment system.   
Lurie does not expressly teach a programmable logic controller as claimed. Romanenko, cited above for the regulation of speed of the motor, arguably, and likely, utilizes a PLC to enforce the variable speed motor operation range. Whether a PLC is inherent to the teachings of Romanenko is unclear. However, Li et al., directed to the analogous art of PLC motor drive systems, teaches the following features to be known in the art: a variable frequency drive 30 responsive to a control signal from a PLC 10 to regulate the speed of a motor 50 (paragraphs [0029]-[0033]).  Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to implement the control system of Li et al., with Lurie. Programmable logic controllers are known to provide consistent and easily applied instructions to the VFW. The proposed modification is considered to have a reasonable expectation of success as VFW are known to work in conjunction with a PLC. 
Lastly, Lurie as modified by Uusitalo et al. teaches wherein the flight simulator comprises a lubrication system that utilizes temperature 113 and pressure sensors 112 (Uusitalo  at paragraphs [0023]-[0033]; the motivation to combine is the same as stated above), but does not expressly teach wherein these lubrication system parameters are used to generate a signal to controllably adjust motor speed and thereby a speed of a fan coupled to the motor. However, Ganesh et al., directed to the analogous art of fan systems, teaches the following features to be known in the art: a lubrication system generating a control signal to a fan motor 1010 to adjust the speed of the motor 1010 and thereby the speed of the fan 1020 coupled to the motor based on a sensor 1016 of the lubrication system (paragraphs [0037] – [0040] – “lubrication level sensor”). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to adjust the motor based on the performance data sensor of the lubrication system. The motivation to combine is for the expected purpose of providing automated diagnostics to the drive system, and to promote an efficient and high performing fan assembly with improved reliability. When the lubrication system is not performing optimally, adjustment of the motor speed can offset the lubrication system inefficiencies so the fan system can run in a safe manner. This is particularly important when a flyer is suspended in the air and only a single fan is providing the required lift. If the lubrication system is not functioning normally, this teaching of Ganesh  - - adjusting the motor/fan - - provides a safety feature to the simulator.  
Although Ganesh et al. teaches a “lubrication level sensor” as the parameter for adjusting the fan motor as opposed to the claimed parameters  - - “temperature, pressure, leakage, or flow parameters”, one ordinary skill in the art would find it obvious to use other lubrication system sensors for the performance parameters to track the lubrication system. Specifically, one ordinary skill in the art would have found it obvious to use temperature and pressure sensors of a lubrication system, which is taught by Uusitalo.  Temperature and pressure data of the lubrication system are crucial to the effectiveness of the lubrication system. If the lubricant is not within intended ranges of temperature and pressure, the lubrication system will not work as intended. The combination of Lurie, Uusitalo and Ganesh et al therefore teaches wherein the lubrication system sends performance data (Ganesh et al.) of the temperature and pressure parameters (Uusitalo) to adjust the motor system (Ganesh), wherein the motor system comprises a VFW (Lurie) controlled by a PLC (Li). 
            With respect to claim 12, Lurie does not expressly teach a vibration sensor as claimed. However, Li et al. expressly teaches one or more vibration sensors positioned about the motor for sensing motor vibration (paragraphs [0033], [0037]) and providing one or more output signals whose amplitudes are indicative of the level of vibration sensed (Fig. 8 – “magnitude of vibration”; paragraph [0062] – “measured vibration”). The motivation to combine is the same as stated above. 

4.         Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and Ganesh et al. (US Pub. No. 2017/0284404) and Kochan, JR. (US Pub. No. 2013/0074628).
            With respect to claim 13, Li et al. further teaches that a fault condition is provided when the output signal amplitude exceeds a predetermined threshold indicative of a high vertical or high horizontal motor vibration level (“lower threshold 181”, “upper threshold 183” – paragraphs [0057]-[0059]; paragraphs [0037])(motivation to combine Li is the same as stated above), but does not expressly teach causing the controller to generate a control signal to the motor to stop the when the output signal exceeds the thresholds. However, Kochan, JR., directed to the analogous art of motor control systems, teaches such features to be known in the art (paragraph [0039]) – “halt operation”). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to halt operation when vibrations exceed the permitted thresholds for the expected purpose of avoid permanent damage to the motor, and to ensure the safety of the human flyers. 
 

5.         Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and Ganesh et al. (US Pub. No. 2017/0284404)  and even further in view of Gentile et al. (US Pat. No. 7,572,189).
With respect to claim 15, Lurie does not expressly disclose the operating motor speeds for the variable frequency drive. However, analogous art reference Gentile et al. teaches the following to be known in the art: adjusting a speed of a motor to: a) a first nonzero target motor speed (“minimum value”) which is not sufficient to cause the fan to rotate at at least a threshold minimum speed enabling human flight within the tunnel (column 4, lines 20-25; column 5, lines 1-6, lines 39-48); or b) a range of second target motor speeds, all second target motor speeds in the range being greater than the first nonzero target motor speed and sufficiently high to cause the fan to rotate at at least the threshold minimum speed; or c) a third target motor speed of zero RPM indicative of an off condition; wherein the variable frequency drive is programmed to operate the motor at nonzero target speeds only equal to or greater than said first nonzero target motor speed (column 5, lines 1-6, lines 39-48). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to set the motor speeds as provided Gentile et al. for the expected purpose of allowing “free fall” simulation in a safe manner that does not put the rider in peril, while also saving energy consumption (See Gentile et al. at column 2, lines 49-67; column 3, lines 1-3). The proposed combination is considered to have a reasonable expectation of success since VFW + CLC systems are known to be configured for providing programmable ranges of motor speed. Additionally, Gentile et al. contemplates the use of a variable speed motor in similarity to Lurie. 
Regarding element c) per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skill in the art would reasonably expected that the motor is configured to operate at zero RPM (i.e. off condition) as it would be unreasonable to conclude that the motor operates without functionality to turn off. 

6.         Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and Ganesh et al. (US Pub. No. 2017/0284404) even further in view of Gentile et al. (US Pat. No. 7,572,189) and Pawlowski et al. (US Pat. No. 5,192,464).
With respect to claim 16, Lurie is silent as to the use of a user interface. However, Pawlowski et al., directed to an adjustable frequency drive connected to a fan, teaches the following to be known in the art: a potentiometer adjustable via a user interface 30 coupled to the controller to adjust motor 12 to a desired speed (column 3, lines 26-40).  Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the user interface potentiometer for the expected purpose of providing a desired air flow velocity via manual means. This can be desirable as an operator can visually inspect the passengers and adjust the speed to their liking, or the operators liking. The proposed modification is considered to have a reasonable expectation of success as the potentiometer is taught to be remotely positioned Id. 

7.         Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and Ganesh et al. (US Pub. No. 2017/0284404) and even further in view of Brick et al. (US Pub. No. 2010/0307270).
            As per claim 18, Lurie teaches wherein the ratio gearbox may be used to increase torque (paragraph [0069]) but does not expressly teach a drive end thrust right angle bearing ratio gearbox.  However, Brick et al., directed to the analogous art of gear boxes, teaches such features to be known in the art (Fig.’s 4-7; paragraphs [0025]-[0027]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize a right angle gearbox for the expected purpose of facilitating energy transfer from multiple orientations that are not aligned to produce torque in an efficient and desired amount.

Allowable Subject Matter
8.         Claims 1-10, 14 and 19-20 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
9.         Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711